123 Wis. 2d 226 (1985)
365 N.W.2d 919
Harold R. BRITTON, d/b/a Britton Farms of Plainfield, Wisconsin, Plaintiff-Respondent,
v.
STATE of Wisconsin DEPARTMENT OF TRANSPORTATION, Defendant-Appellant.[]
No. 83-2152.
Court of Appeals of Wisconsin.
Submitted on briefs January 5, 1985.
Decided February 25, 1985.
For the defendant-appellant the cause was submitted on the briefs of Jerry L. Hancock of Madison.
For the plaintiff-respondent the cause was submitted on the brief of Claude J. Covelli and Boardman, Suhr, Curry & Field of Madison.
Before Gartzke, P.J., Dykman, J. and Rudolph T. Randa, Reserve Judge.
RUDOLPH T. RANDA, Reserve Judge.
The Department of Transportation appeals from a summary judgment *227 that provided in part that respondent Harold Britton's "truck tractor" is a "farm truck" under sec. 340.01 (18), Stats. (1981-82),[1] thereby qualifying it for the reduced registration fee under sec. 341.26 (3) (a), Stats.[2] We reverse that part of the judgment.
The material facts are undisputed. Britton is a farmer who owns a truck tractor and semitrailer combination which is used primarily for farm purposes. The department denied Britton's application to register the truck tractor as a "farm truck" under sec. 340.01 (18), Stats.
Section 340.01, Stats., provides in part:
(18) "Farm truck" means a motor truck owned and operated by a farmer and used primarily for the transportation of supplies, farm equipment and products on the owner's farm or between his farms, the transportation of farm products from the owner's farm to market, and the transportation of supplies to his farm.
Interpretation of this statute is a question of law we review without deference to the trial court's determination. Spearman v. DuPree, 116 Wis. 2d 664, 668, 342 N.W.2d 755, 757 (Ct. App. 1983).
The trial court characterized a farm truck as a "motor truck owned and operated by a farmer" and then framed the issue as being whether a truck tractor is a motor truck designed and suitable for no other use than to transport property. The court reasoned that because the statutory definition of "motor truck" is a "motor vehicle designed, used or maintained primarily for the transportation *228 of property," sec. 340.01 (34), Stats.,[3] and Britton's "truck tractor" is a motor vehicle used on the farm for transporting property, the vehicle qualifies as a "motor truck," and therefore as a "farm truck."
We reject Britton's contention, which underlies the trial court's reasoning, that "truck tractor" is a sub-category of "motor truck." Section 340.01 (34), Stats., and sec. 340.01 (73)[4] indicate that a "motor truck" and a "truck tractor" are sub-categories of the larger category "motor vehicle." Both subsections (34) and (73) explicitly refer to their respective subjects as "motor vehicles" distinguished by their use and design into motor truck and truck tractor. Had the legislature intended "truck tractor" to be a sub-category of "motor truck" instead of "motor vehicle," the words "motor truck" would have been employed in sec. 340.01 (73), Stats. Section 340.01 (73) states, however, that truck tractor "means a motor vehicle designed and used primarily for drawing other vehicles." (Emphasis added.) The trial court's conclusion ignores sec. 340.01 (73).
A truck tractor may indeed be used to transport property, but for purposes of registering vehicles, the distinction drawn by the legislature in sec. 340.01 (73), Stats., is based on how that property is transported. This is ignored by the trial court when it assigns the same definition to truck tractor as it does to motor truck. Equating truck tractor with motor truck would render sec. 340.01 (73) superfluous. "[S]tatutes should be so *229 construed that no word or clause shall be rendered surplusage." (Footnote omitted.) Cook v. Industrial Comm., 31 Wis. 2d 232, 240, 142 N.W.2d 827, 831 (1966).
If property is transported in a vehicle drawn by a motor vehicle designed to draw that other vehicle, then the motor vehicle is a "truck tractor." Britton's truck tractor transports farm property, but it does so by drawing other vehicles, here a semitrailer. Britton's truck tractor was designed and used to draw other vehicles. This truck tractor therefore fits the sec. 340.01 (73), Stats., definition of "truck tractor" and is not a sec. 340.01 (34) "motor truck." A "farm truck" under sec. 340.01 (18) is a special kind of motor truck, and "[w]here a word or phrase is specifically defined in a statute, its meaning is as defined in the statute, and no other rule of statutory construction need be applied." Sullivan Bros. v. State Bank of Union Grove, 107 Wis. 2d 641, 646, 321 N.W.2d 545, 547 (Ct. App. 1982). Because Britton's truck tractor is not a motor truck it cannot be a farm truck under sec. 340.01 (18).
We reverse only that part of the trial court's judgment which addressed Britton's truck tractor. The trial court's determination that Britton was entitled to register his semitrailer as a farm trailer was not challenged on appeal.
By the Court.Judgment affirmed in part and reversed in part.
DYKMAN, J. (dissenting).
I would affirm the circuit court because the plain meaning of secs. 340.01 (18) and (34), Stats., compels the result that Britton's vehicle fits the statutory definition of a farm truck.
Section 340.01, Stats., provides in part:
(18) "Farm truck" means a motor truck owned or leased and operated by a farmer and used primarily for *230 the transportation of supplies, farm equipment and products on the owner's farm or between his or her farms, the transportation of farm products from the owner's farm to market, and the transportation of supplies to his or her farm.
It is undisputed that Britton is a farmer and uses the vehicle in question primarily for the transportation of farm products from Britton's farm to market. The only question is whether the vehicle is a "motor truck."
The majority concludes that because the legislature has defined the vehicle in question as a "truck tractor" in sec. 340.01 (73), Stats., that it cannot be a farm truck. Section 340.01 (73) has many uses in our statutes which have nothing to do with farmers or reduced fees. The term "truck tractor" appears in the following statutes, secs.: 70.112 (5), 194.04 (3) (a), 218.01 (1b), 218.01 (6) (b) 5, 340.01 (15f), 340.01 (67r), 341.05 (12), 341.07 (1), 341.07 (2), 341.11 (2) and (4), 341.15 (1), 341.25 (1) (e), (f), (g), (ge) and (2), 341.26 (3) (g), 341.30 (1) (d), 341.305 (2) (a) and (b), 341.41 (8) (a), 341.41 (9) (a), 341.42 (4), 341.51 (2m), 346.14 (2), 347.02 (4), 347.16 (2) (a), 347.28 (1), 347.29 (1), 347.41, 347.45 (1), 347.46 (2), 348.02 (5), 348.07 (2) (fm), 348.15 (3) (b), 348.185, 348.26 (3), Stats. There is no need to consider sec. 340.01 (73) because it is irrelevant whether the vehicle is a truck tractor. The legislature has not exempted truck tractors used by farmers from high cost registration, it has exempted motor trucks used by farmers. The legislature has defined motor trucks in sec. 340.01 (34): "`Motor truck" means every motor vehicle designed, used or maintained primarily for the transportation of property."
The thing used by Britton is concededly a motor vehicle. It is used primarily for the transportation of property. Whether it transports the property by carrying it on its back or pulling it in a trailer is not relevant. The *231 thing fits the description of a motor truck. It is used for the purposes described in sec. 340.01 (18), Stats., by the persons described in sec. 340.01 (18). It is entitled to a reduced registration fee under sec. 341.26 (3) (a), Stats.
NOTES
[]  Petition to review denied.
[1]  Subsequent amendments to sec. 340.01 (18), Stats. (1981-82), by 1983 Wis. Act 223 are not relevant to this appeal. Statutory references are to the 1981-82 statutes.
[2]  Section 341.26, Stats., provides in relevant part:

(3) (a) For each farm truck having a gross weight of 12,000 pounds or less, a fee of $21. For each farm truck having a gross weight of more than 12,000 pounds, a fee which is one-fourth of the fee prescribed in s. 341.25 (2) for a motor truck having the same gross weight.
[3]  Section 340.01 (34), Stats., provides:

"Motor truck" means every motor vehicle designed, used or maintained primarily for the transportation of property.
[4]  Section 340.01 (73), Stats., provides:

"Truck tractor" means a motor vehicle designed and used primarily for drawing other vehicles and not so constructed as to carry a load other than a part of the weight of the vehicle and load so drawn.